                                                                                    U.S. DISTRICT COURT
                                                                                NORT!IERN DISTRICT OF TEXAS
                                                                                              F1LED
                        IN THE UNITED STATES DISTRICT OURT
                             NORTHERN DISTRICT OF TEXAS                                c•:ll   19
                                                                                       OL1      ,
                                 FORT WORTH DIVISION

                                                                                 CLERK, U.S. DISTRICT COURT
SINGLE BOX, L. P., ET AL.,                          §
                                                                                   By----~~----­
                                                                                        lkputy
                                                    §
                Plaintiffs,                         §
                                                    §
vs.                                                 §    NO. 4:19-CV-530-A
                                                    §
BRETT DEL VALLE, ET AL.,                            §
                                                    §
                Defendants.                         §


                             MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion by defendants, Brett

Del Valle, PRP Menifee, LLC,                   and Peninsula Retail Partners V,

LLC, to dismiss on the basis of forum non conveniens. The court,

having considered the motion, the response,                             the reply,        the

record, and applicable authorities,                       finds that the motion should

be denied.

                                                   I.

                                            Background

      On February 13, 2019, plaintiffs, Single Box, L.P. and SB AB

West Loop, L.P.          f/k/a SB Finco AB, L.P.,                  initiated this breach of

contract action in Tarrant County, Texas. Doc.                               5 at 1. 1 The

contract relates to a construction project in Riverside County,

California, but plaintiffs filed suit in Tarrant County pursuant

to forum selection clauses in the contracts. Doc. 17 at 1; Doc.



      1
          The "Doc.   "reference is to the number of the item on the docket in this action.
18 at 15, 20, 36. On February 25, 2019, plaintiffs initiated non-

judicial foreclosure against defendants in California. Doc. 17 at

1. In the following months, third parties filed suit against

plaintiffs and defendants in the Superior Court of Riverside

County, California for damages arising out of the same

construction project. Doc. 18 at 109, 122, 130, 139, 148.

Defendants subsequently removed this action to this court and

moved to dismiss on the basis of forum non conveniens. Doc. 1;

Doc. 16.

                               II.

                      Grounds of the Motion

     Defendants allege that dismissal is appropriate under the

doctrine of forum non conveniens because the Superior Court of

Riverside County, California is a more convenient forum than the

United States District Court for the Northern District of Texas.

Doc. 17, p. 6. Defendants argue that the forum selection clauses

do not control because (I) plaintiffs waived the forum selection

clauses by initiating foreclosure in California and (ii) even if

plaintiffs did not waive, the court should still find that

private and public factors outweigh the forum selection clauses.

Doc. 17 at 18-21.




                                2
                                     III.

                            Legal Standards

       A plaintiff's choice of forum should rarely be disturbed.

Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 (1981)       (citations

omitted). However, a district court has the discretion to dismiss

under the doctrine of forum non conveniens when (I)       the claims

may be heard in an available and adequate alternative forum and

(ii)   the balance of the Gulf Oil public- and private-interest

factors favors dismissal. Id. at 241, 254 n.22. The Gulf Oil

public-interest factors include:

       (1)   Administrative difficulties arising from congested
             courts;

       (2}   Imposition of jury duty on people of a community
             unrelated to the litigation;

       (3)   Local interest in having localized controversies
             decided at home; and

       (4)   Interest in having the trial of a diversity case in a
             forum that is "at home" with the law that governs the
             case.

       Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508-09 (1947).

       Gulf Oil also lists private-interest factors, but when a

valid forum selection clause exists, a court must deem such

factors to weigh in favor of the clause's choice of forum.

Atlantic Marine Const. Co.,    Inc. v. U.S. Dist. Court for Western

Dist. of Texas,    571 U.S. 49, 64    (2013). Such a clause represents


                                      3
the parties' bargain, informed by their private interests. By

agreeing to a forum-selection clause, parties •waive the right to

challenge the preselected forum as inconvenient or less

convenient for themselves or their witnesses, or for their

pursuit of the litigation." Id. The party acting in violation of

the forum-selection clause bears the burden to show that the

public-interest factors overwhelmingly favor a forum other than

the one agreed to by the parties. Id. at 67. Such a showing is

rare, and valid forum selection clauses are •given controlling

weight in all but the most exceptional cases." Id. at 63

 (quotations and citations omitted); Weber v. PACT XPP

Technologies, AG,               811 F.3d 758, 776               (5th Cir. 2016).

                                                      IV.

                                                  Analysis

          Plaintiffs do not contest defendants' assertion that

California is an adequate and available alternative forum. See

Doc. 22. The issue is whether the Gulf Oil factors favor

dismissal. They do not. The private-interest factors weigh in

favor of Texas because the forum selection clauses designate

Texas as the appropriate forum. See Atlantic Marine, 571 U.S. at
      2
64.



          2
          Defendants attempt to distinguish Atlantic Marine because it involved a defendant invoking a
forum selection clause instead of a plaintiff. However, the clause still represents the parties' private
                                                                                                 (cant inued ... )

                                                        4
        Defendants argue that the court should consider the private-

interest factors because plaintiffs waived the forum selection

clauses by initiating non-judicial foreclosure proceedings in

California. Doc. 17 at 18. This argument fails. A strong

presumption exists against waiver of forum selection clauses.

Wellogix, Inc. v. SAP America, Inc., 648 Fed. App'x 398, 402 n.4

(5th Cir. 2016). There is a lack of authority regarding whether

federal or state law principles control the waiver analysis. Id.

at 401. One regime states that waiver occurs if a party

•intentionally or voluntarily relinquished its rights under the

clause." Id. Under the second regime, waiver occurs when a party

•substantially invokes the judicial process" in derogation of the

forum selection clause and "thereby causes detriment or prejudice

to the other party." Id. at 402                      (internal quotations and citation

omitted) .

        Plaintiffs did not waive under either test. The non-judicial

foreclosure did not manifest an intent to deviate, nor an

invocation of a process in derogation of the clauses, because the

clauses do not apply to it. Defendant argues that non-judicial

foreclosure constitutes a "proceeding" governed by the forum




        '( ... continued)
bargain, regardless of who invokes it. If anything, the distinction works in plaintiffs favor. In Atlantic
Marine, the forum selection clause and presumption in favor of the plaintiffs choice of forum conflicted,
but here, they point to the same forum.

                                                    5
selection clauses, which state that any "lawsuit, action or

proceeding" arising out of the contracts must be brought before a

court in Tarrant County, Texas. Doc. 17 at 18     (citing Doc. 18 at

15, 20, 35-36)     (emphasis in original). However, such an

interpretation would require foreclosure to occur before a "state

or federal court," rendering inoperative the language granting

plaintiffs the right to non-judicial foreclosure. See Doc. 18 at

32.   "[A]n interpretation that gives a reasonable and effective

meaning to all terms of a contract is preferable to one that

leaves a portion of the writing useless or inexplicable." Foster

Wheeler Energy Corp. v. An Ning Jiang MV, 383 F.3d 349, 358      (5th

Cir. 2004).

      Further, the second regime is claim-specific. Wellogix,    648

Fed. App'x at 402    (citing Subway Equipment Leasing Corp. v.

Forte, 169 F.3d 324, 328    (5th Cir. 1999)). The above-captioned

action involves breach of contract claims, not foreclosure;

therefore, plaintiffs never invoked a process in derogation of

the forum selection clauses as to the present claims. Doc. 5 at

2. Because plaintiffs did not waive the forum selection clauses,

the private-interest factors must weigh in favor of the clauses'

choice of forum.

      Defendants did not carry their burden to show that the

public-interest factors overwhelmingly favor a forum other than


                                   6
Texas. See Atlantic Marine, 571 U.S. at 63, 67; Weber, 811 F.3d

at 776. Defendants list three public-interest factors:    (I)   the

imposition of jury duty on a community unrelated to the

litigation;    (ii) local interest in deciding local controversies

at home; and (iii) interest in trying a diversity case in a forum

•at home" with the governing law. Doc. 17 at 11-12. Such factors

are not exceptional circumstances that justify disregarding the

parties' agreement because they are commonplace in cases where a

party attempts to resist enforcement of a forum selection clause.

See Weber,    811 F.3d at 776.

                                  v.

                                 Order

     The court ORDERS that such motion to dismiss be, and is

hereby, denied.

     SIGNED September 19, 2019.




                                  7
